 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-232 GEB

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                           v.

14   ADAM ATARI,

15                                 Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that Exhibit B to the Plea Agreement pertaining to
19
     defendant Adam Atari, and the government’s Request to Seal shall be SEALED until further order of
20
     this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing Exhibit B serves a compelling interest. The Court further finds that, in
26
     the absence of closure, the compelling interests identified by the government would be harmed. In light
27
     of the reasons in the Request to Seal and the public filing of its Notice to Seal, the Court further finds
28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET            1
30    FORTH IN GOVERNMENT’S NOTICE
 1 that there are no additional alternatives to sealing Exhibit B that would adequately protect the

 2 compelling interests identified by the government.

 3          Dated: June 14, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          2
30    FORTH IN GOVERNMENT’S NOTICE
